Title: To Benjamin Franklin from Vergennes, 5 May 1783
From: Vergennes, Charles Gravier, comte de
To: Franklin, Benjamin


Versailles le 5 May 1783
Je reçois, Monsieur, les deux Lettres d’hier et d’aujourd’hui que vous m’avez fait l’honneur de m’ecrire et la Copie des trois Articles debattus entre M.M les Commissaires des Etats Unis et M Hartley. Vous voudrez bien agréer que je prenne un temps competent pour les Examiner avant de vous proposer les Observations qui peuvent avoir trait a nos liens reciproques. Recevez en attendant, Monsieur mes sinceres Remercimens de cette communication confederal.

J’espere avoir l’honneur de vous voir demain a Versailles; Je desire quil vous soit possible de vous rendre à l’assemblée des Ministres Etrangers. On observe que MM les Ministres et Commissaires des Etats Unis viennent bien rarement ici, et l’on en tire des Consequences que Je suis assuré que leurs Commettans desavoueroient s’ils en avoient Connoissance.
J’ai lhonneur d’etre avec un sincere Attachement, Monsieur, Votre tres humble et trés obeissant Serviteur
De Vergennes
A Monsieur Franklin
